Title: To Alexander Hamilton from Rufus King, 15 July 1799
From: King, Rufus
To: Hamilton, Alexander


Dear sir
London July 15, 1799

The french still maintain themselves in switzerland tho’ unless soon and strongly reinforced they will be driven out of it. The success of the Allies has been almost uninterupted in Italy, from whence according to present appearances the Enemy must be in a short time be totally expelled. Thus far the Coalition has performed Prodigies—but the confederates are not without mutual Jealousies, which will increase with their success, and which already has had the Effect of preventing an agreement upon a precise and ultimate object. Between Eng. and Russia the greatest union and confidence exist, and these Powers do not disagree in what ought to be the End to be aimed at and avowed. An uncommon coldness and even more than coldness exists between Austria & England, and between the former & Russia there is less cordiality than could be wished, & expected. The issue of the campaign for these Reasons is less certain than it would be, were the Allies heartily & disinterestdly engaged in the only species of war that can give Peace and security to the different nations of Europe.
It is extremely difficult yet to understand the late changes at Paris; there are Persons who see in them the death Blow of french Republicanism, I doubt very much this Opinion, & am inclined to consider the last in the same light as I have done the former Revolutions. I did expect that the changes wd. be followed by measures of more Energy than have been adopted. There seems to be no reason, to suppose that we are likely to be benefited by the Revolution; Seiyes opinions concerning America are no secret, and they give us no room to expect a Treatment different from that we have so long and so patiently endured.
The inclosure relates to a subject that I cease to write or talk of, for reasons that you will be at no loss to conjecture.
Adieu
K.
